Citation Nr: 0812122	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, to include 
entitlement to separate compensable evaluations for tinnitus 
in each ear.  

2.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In October 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Muskogee, Oklahoma.  The transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  On October 31, 2007, prior to the promulgation of a 
decision, the veteran withdrew his appeal for entitlement to 
an increased rating for tinnitus. 

2.  A gout disorder first became manifest and was diagnosed 
more than 8 years following service and is not linked by 
competent probative evidence to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
an increased rating for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  A gout disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating-Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the veteran or his authorized representative.  38 C.F.R. 
§ 20.204.  

In correspondence dated October 31, 2007, and submitted by 
the veteran during his October 2007 Travel Board hearing, the 
veteran withdrew his appeal for an increased rating for his 
service-connected tinnitus.  Consequently, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  38 
U.S.C.A. § 7105.

Service Connection-Gout

The veteran seeks service connection for a gout disorder in 
his  feet.  During his October 2007 Travel Board hearing he 
testified with regard to his incurrence of ingrown toenails 
during service and alluded to a possible connection between 
his ingrown toenails and his current gout disorder.  He also 
testified that he suffered from bilateral foot swelling 
during service and avers that he did not seek professional 
treatment for his swelling because he did not want to be 
called a malinger. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service medical records confirm that the veteran received 
treatment (including surgery) for ingrown toenails in his 
bilateral great toes.  Apart from ingrown toenails, however, 
there is no contemporaneously written  record of any other 
foot problem during service.  Indeed, aside from the 
veteran's recent assertions of bilateral foot swelling during 
service, the earliest corroborative evidence of foot pain or 
swelling comes from VA treatment records dated in August 
1991; more than 8 years after service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim).  In addition, while medical 
records dating from August 1991 inform of a history of gouty 
arthritis; the record contains no competent probative 
evidence that links a current gout disorder to service, and 
no competent probative evidence which suggests that the 
veteran's ingrown toenails during service were secondary to a 
gout condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (While the veteran is competent to testify as to his 
in-service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  

In December 2005 the veteran was accorded a pertinent VA 
examination of his feet.  During the examination he reported 
flareups of gout about four to five times per year.  He 
reported that he "can have the gout in any of his toes, his 
ankles, wrists or elbows."  Physical examination revealed no 
joint deformity, deviation, inflammation or discoloration.  
Gait was normal, and the veteran was able to stand, squat, 
supinate, pronate, and rise on his toes and heels without 
difficulty.  Achilles alignment was within normal limits and 
negative for pain with manipulation.  Range of motion was 
normal bilaterally, and there was no pain with range of 
motion or decrease in function with repetition.  Vibratory 
sensation and light touch sensation were intact, and the 
veteran was able to walk on his heels and toes.  There was 
also no edema, and pedal pulses were normal.  There was, 
however, callous formation over the metatarsal phalangeal 
joint and the medial edge of the great toes bilaterally, and 
a thickened yellow toenail over the 5th digit of each foot.  
The left great toe had no nail, but had scaling skin over the 
nail bed.  A deformed partial nail was present over the right 
great toe with deformity of the nail matrix.  Diagnosis was 
"ingrown toenails status post removal."  As no other foot 
disorder was detected, an opinion as to a nexus between a 
current gout disorder involving the feet and service was not 
proffered.

The Board notes that in a very brief letter dated in November 
2005 a private physician remarked that the veteran's 
"medical history reveals that his joint pain dates back to 
1984" and opined that the veteran's gout "could have 
started while in military service."  Unfortunately, this 
opinion is too speculative for a finding of service 
connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(statements favorable to the veteran's' claim that do little 
more than suggest a possibility are too speculative to 
establish the required nexus for service connection).  
Moreover, there is no indication that this physician reviewed 
the veteran's service medical records prior to formulating 
his opinion.  While an examiner can render a current 
diagnosis based upon his examination of the veteran, the 
Court has held that without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation (Black v. Brown, 5 Vet. App. 177, 180 (1993)), 
and consequently of no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value).

In sum, aside from pain and swelling caused by ingrown 
toenails and their removals, there is no objective evidence 
of any other foot disorder during service.  The Board finds 
this fact to be particularly significant in view of the 
numerous occasions that the veteran was treated for his 
ingrown toenails.  Indeed, it reasonable to assume that the 
veteran would surely have complained of any other foot 
problems at some point or another during his many visits to 
the podiatry clinic, and reasonable to assume that any other 
foot disorder would have been espied and documented by foot 
care providers.  The Board thus does not find the veteran's 
assertion that he did not complain of his non-toenail foot 
swelling during service because he did not want to be 
regarded as a malinger to be particularly credible.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  On the contrary, it appears 
that the veteran had ample opportunity to report all of his 
foot problems since he was repeatedly reporting for sick call 
for other conditions.  In any event, the fact remains that 
there is no record of any diagnosis or treatment for gout 
during service; and no competent probative evidence that 
links a current gout disorder to service.  Espiritu, 2 Vet. 
App. at 494; 38 C.F.R. § 3.159(a).  A causal link between the 
veteran's current gout disorder and his military service thus 
cannot be established.  Nor is there an approximate balance 
of negative and positive evidence on the merits.  38 C.F.R. § 
3.102.  Service connection for a gout disorder must therefore 
be denied.  38 C.F.R. § 3.303.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

VA has met the notice and duty to assist provisions.  A 
letter from the RO dated in May 2005 satisfied the duty to 
notify provisions.  The veteran was apprised of the evidence 
needed to substantiate his claim for service connection for a 
gout disorder.  He was also informed of the evidence that VA 
would obtain, and of the evidence that he should submit or 
request VA's assistance in obtaining, and explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim (38 C.F.R. § 3.159(b)(1)).  In a letter dated in 
March 2006 he was also advised of how VA determines 
disability ratings and effective dates.  Dingess/Hartman, 19 
Vet. App. 473.  Although the March 2006 letter was issued 
after the May 2005 rating decision, the issue of whether the 
March 2006 notice was timely is moot since the veteran's 
claim for service connection is denied.

Regarding the duty to assist, SMRs have been obtained and are 
of record.  VA and private treatment records have also been 
obtained and associated with the claims file.  In addition, 
the veteran was accorded a pertinent VA examination, and the 
report of this evaluation has been placed in the record.  The 
veteran also appeared and testified at a Travel Board hearing 
before the undersigned acting Veterans Law Judge.  The 
transcript of this hearing has been placed in the record.  
During that hearing he requested and was granted 60 days in 
which to submit additional medical evidence; however, despite 
the fact that more than five months has lapsed since the 
October 2007 extension, no further evidence has been 
forthcoming.  There is no indication that additional 
development is necessary, and the Board is satisfied that VA 
has done everything reasonably possible to assist the veteran 
with his claim.  






(CONTINUED ON NEXT PAGE)

ORDER

The appeal concerning entitlement to an increased rating for 
tinnitus is dismissed.

Service connection for a gout disorder is denied.




____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


